                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

CLARENCE ANDERSON                                                                   PLAINTIFF
ADC# 165441

v.                                No: 3:19-cv-00296 JM-PSH


BOWERS, et al.                                                                    DEFENDANTS

                                             ORDER

       Plaintiff Clarence Anderson filed a pro se complaint pursuant to 42 U.S.C. § 1983 on

October 30, 2019, while incarcerated at the Craighead County Detention Facility (Doc. No. 2).

The Court denied Anderson’s motion to proceed in forma pauperis because it did not contain the

required certificate and jail account information. See Doc. No. 3. Anderson subsequently filed

those items (Doc. No. 5). Accordingly, the Court reconsiders its prior order and now grants

Anderson’s motion to proceed in forma pauperis. The Court does not assess an initial partial filing

fee. Anderson will be obligated to make monthly payments in the amount of twenty percent (20%)

of the preceding month’s income credited to his prison trust account each time the amount in the

account exceeds $10.00. Anderson’s custodian is requested to send the Clerk of the Court monthly

payments from his prison trust account when the amount exceeds $10.00, until the $350 statutory

filing fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments also must be clearly identified by

the name and number assigned to this action. The Clerk of Court is directed to send a copy of this

order to the Craighead County Sheriff.

       Before docketing the complaint, or as soon thereafter as practicable, the Court must review

the complaint to identify cognizable claims or dismiss the complaint if it: (1) is frivolous or

malicious; (2) fails to state a claim upon which relief may be granted; or (3) seeks monetary relief
against a defendant who is immune from such relief. See 28 U.S.C. § 1915A. Anderson does not

describe how each defendant was personally involved in the constitutional violations he alleges or

how he was injured as a result of those violations. Accordingly, Anderson must file an amended

complaint no later than 30 days after this order’s entry date. The amended complaint should

describe each defendant’s involvement in the alleged constitutional violations and how Anderson

has been injured as a result. Anderson is cautioned that an amended complaint renders his original

complaint without legal effect; only claims properly set out in the amended complaint will be

allowed to proceed. In the event Anderson fails to file an amended complaint conforming to this

order within thirty days, this case may be dismissed. The Clerk of Court is directed to send

Anderson a blank § 1983 form.

       IT IS SO ORDERED this 15rh day of November, 2019.




                                                    UNITED STATES MAGISTRATE JUDGE
